295 U.S. 395 (1935)
TEXAS & NEW ORLEANS RAILROAD CO. ET AL.
v.
UNITED STATES ET AL.
No. 670.
Supreme Court of United States.
Argued May 1, 1935.
Decided May 13, 1935.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF MISSOURI.
*396 Mr. Robert Wilkins Thompson, with whom Messrs. Jules Henri Tallichet and T.D. Gresham were on the brief, for appellants.
Mr. Nelson Thomas, with whom Solictor General Reed, Assistant Attorney General Stephens, and Messrs. Elmer B. Collins and Daniel W. Knowlton were on the brief, for the United States et al.
PER CURIAM.
This is a suit to restrain the enforcement of two orders of the Interstate Commerce Commission, made July 24, 1933, and December 11, 1933, respectively, relating to rates for the transportation of horses and mules, in carloads, in southwestern territory. 195 I.C.C. 417. Upon the hearing by the District Court, composed of three judges, the application for an injunction was denied and the amended bill of complaint was dismissed.
This Court, upon an examination of the record, agrees with the conclusion of the District Court that the orders in question were sustained by findings of the Commission acting within its statutory authority and that these findings were adequately supported by evidence. The decree is
Affirmed.